Order entered January 15, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00983-CV

       MEREDITH HICKS-CAPLETON DBA GEMSTONE MANAGEMENT AND
                       CONSULTING, LLC, Appellant

                                               V.

                     DESOTO CHAMBER OF COMMERCE, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-05372-D

                                           ORDER
       Before the Court is appellant’s January 12, 2015, second motion to extend deadline for

production of the clerk’s and reporter’s records. In its motion, appellant requests an additional

sixty days to pay for the clerk’s and reporter’s records. We GRANT appellant’s request to the

extent that we extend the time to pay for THIRTY DAYS. Appellant shall provide this Court

with written proof of payment or arrangements to pay for the reporter’s and clerk’s records

within THIRTY DAYS of the date of this order. The reporter’s and the clerk’s records shall be

due THIRTY DAYS after appellant provides written proof of payment or arrangements to pay

for the records.
       We caution appellant that no further extensions of time will be granted absent

extraordinary circumstances.


                                              /s/   CRAIG STODDART
                                                    JUSTICE